Case: 15-30383      Document: 00513323415         Page: 1    Date Filed: 12/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 15-30383                        December 29, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JEFFREY MORRIS,

                                                 Plaintiff-Appellant

v.

CORRECTIONS CORPORATION OF AMERICA; NURSE BRUNSON; L.
HOBDY; MAINTENANCE OFFICER RAMSEY; DOCTOR KUPLESKY;
DOCTOR SINGLETON; TIMOTHY KEITH; MAINTENANCE SERGEANT
FITZHUGH; L. JONES; UNKNOWN DOCTOR; J. JENNINGS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CV-2891


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jeffrey Morris, Louisiana prisoner # 292975, filed a 42 U.S.C. § 1983
complaint alleging that he was denied medical care in connection with an
injury he sustained from falling into a septic tank at the Winn Correctional




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30383     Document: 00513323415      Page: 2    Date Filed: 12/29/2015


                                   No. 15-30383

Center. Morris timely appealed the district court’s dismissal of his complaint
for failure to state a claim upon which relief may be granted.
      A district court may sua sponte dismiss a prisoner’s in forma pauperis
complaint if the action is malicious or frivolous, fails to state a claim, or seeks
monetary relief from a defendant who is immune. See 28 U.S.C. §§ 1915A(b),
1915(e)(2)(B). “A dismissal of a civil rights complaint for failure to state a claim
is reviewed de novo, using the same standard applicable to dismissals under
Federal Rule of Civil Procedure 12(b)(6).” Rogers v. Boatright, 709 F.3d 403,
407 (5th Cir. 2013). A complaint fails to state a claim upon which relief can be
granted when it does not contain “sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (internal quotation marks and citation omitted).
       The district court did not err in dismissing Morris’s action for failure to
state a claim. Morris alleged no facts that would show that the defendants
wantonly disregarded an excessive risk to his health prior to November 25,
2013. See Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th
Cir. 2001).    Rather, Morris’s own recitation of facts in his complaint
demonstrates that he received almost daily treatment for his wound, including
antibiotics, bandages, and topical ointment. Morris’s written statement of the
incident also indicates that he received a tetanus shot. At most, Morris’s
assertion that medical personnel should have examined his wound for foreign
objects prior to November 25, 2013, states a claim of negligence, which does
not amount to a claim of deliberate indifference. See Gobert v. Caldwell, 463
F.3d 339, 346 (5th Cir. 2006). Moreover, his disagreement with the type of
pain medication used to treat his injured hand does not amount to a claim of
deliberate indifference. See id.
      Similarly, the district court did not err in dismissing Morris’s claim that
he was denied medical care after November 25, 2013, for the numbness to his

                                         2
    Case: 15-30383     Document: 00513323415     Page: 3   Date Filed: 12/29/2015


                                  No. 15-30383

hand. The district court gave Morris an opportunity to amend his complaint
to identify the dates on which he sought and was denied treatment. Morris
failed to do so. Before this court, Morris not only fails to identify any such
dates, he also fails to challenge the district court’s reasons for dismissing this
portion of his claim. Accordingly, he has abandoned it before this court. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Additionally, Morris reasserts his claim that Officer Ramsey and
Sergeant Fitzhugh are liable for not providing the proper footwear, clothing,
and training for handling biohazardous waste. As noted by the district court,
Morris fails to specify the training he had or how the lack of training and gear
contributed to his injury. Morris’s conclusory, one-sentence assertion, without
supporting legal or factual analysis, does not show a constitutional violation.
See Audler v. CBC Innovis, Inc., 519 F.3d 239, 255 (5th Cir. 2008); Oliver v.
Scott, 276 F.3d 736, 741 (5th Cir. 2002). Similarly, Morris’s assertion that
Corrections Corporation of America (CCA) is liable for implementing
unconstitutional policies for its employees is also conclusory as he fails to
identify any unconstitutional policy of CCA. See Audler, 519 F.3d at 255;
Oliver, 276 F.3d at 741.
      The district court did not err in dismissing Morris’s § 1983 complaint for
failure to state a claim upon which relief may be granted. See Iqbal, 556 U.S.
at 678. Additionally, the district court did not abuse its discretion in denying
Morris’s motion for appointment of counsel. See Cupit v. Johnson, 835 F.2d 82,
86 (5th Cir. 1987). Morris’s motion for appointment of counsel on appeal is
denied.
      AFFIRMED; MOTION DENIED.




                                        3